Case: 18-10886     Date Filed: 01/07/2020   Page: 1 of 18


                                                           [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                        Nos. 18-10886 ; 18-14531
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:15-cv-00159-MW-GRJ

CHRISTINA PAYLAN,
M.D.,

                                                              Plaintiff-Appellant,

                                   versus

SCOTT TEITELBAUM,
M.D. in his individual and official capacities,
UNIVERSITY OF FLORIDA BOARD OF TRUSTEES,
a state operated entity,

                                                          Defendants-Appellees,

UNIVERSITY OF FLORIDA,
A state university, et al.,

                                                                       Defendants.

                       ________________________

                Appeals from the United States District Court
                    for the Northern District of Florida
                       ________________________

                               (January 7, 2020)
                  Case: 18-10886      Date Filed: 01/07/2020   Page: 2 of 18


Before JORDAN, GRANT, and TJOFLAT, Circuit Judges.

PER CURIAM:

         Christina Paylan, proceeding pro se, appeals the district court’s order

granting summary judgment in favor of Scott Teitelbaum on her 42 U.S.C.

§ 1983 claims for fabrication of evidence, unlawful detention, and unreasonable

search and seizure, and her state law claims for false imprisonment and fraud.

Additionally, she brings a host of other challenges to the proceedings below.

Finding no error, we affirm.

                                               I.

         Because we write only for the benefit of the parties, we limit our recitation

of facts to those relevant to the analysis.

         Paylan, a physician from Tampa, Florida, was arrested for trafficking in

illegal drugs and possession of controlled substances on June 09, 2011.1 The

Florida Department of Health (the Department) investigated, and recommended

that she contact the Professional Resource Network (PRN) for a substance abuse

evaluation. Paylan was uncooperative, initially refused to provide a hair sample

for testing, and refused to stop practicing medicine even though it was

recommended.




1
    These charges were later dismissed.
                                               2
              Case: 18-10886     Date Filed: 01/07/2020    Page: 3 of 18


      Paylan was again arrested on July 1, 2011 at the Atlanta Airport. Although

Paylan testified that the arrest warrant was based on suspicion that she was “fleeing

the country,” a PRN report indicated that the arrest occurred because she wrote

multiple Demerol prescriptions for a patient that were actually picked up by her

fiancé (who was also her employee). On the date of her second arrest, the Medical

Director of PRN sent Paylan a letter informing her that, unless she scheduled a

substance abuse evaluation within three days, PRN would refer her case to the

Department for disciplinary action against her medical license.

      Paylan presented herself to Dr. David Myers for an evaluation on July 13,

2011. He collected a hair sample, which tested positive for “metabolites of

Demerol at the high extreme of the labs quantitative scale.” Myers was unable to

complete his evaluation, however, because Paylan stopped cooperating. Still, he

was able to conclude that she met the criteria for opioid abuse and that it was not

safe for her to practice medicine.

      The Department then requested that Paylan submit to a multi-day inpatient

evaluation for substance abuse at the Florida Recovery Center, a clinic operated by

the University of Florida. Paylan was scheduled for an evaluation on July 20,

2011, but she failed to arrive at the Clinic until 2:00 a.m. on July 21 and left

without completing an evaluation. She then failed to appear at multiple other

scheduled evaluations. Because Paylan continued to avoid her scheduled


                                           3
              Case: 18-10886    Date Filed: 01/07/2020   Page: 4 of 18


evaluations and also continued to practice medicine, PRN informed the

Department that Paylan was “a serious and immediate danger to the citizens of the

State of Florida.”

      On August 1, 2011, Paylan finally arrived at the Clinic for an inpatient

evaluation by Dr. Teitelbaum, the individual defendant in this case. When Paylan

reported to the facility, she had bruises on both of her arms that she explained were

the result of injecting weight loss medication. She signed a voluntary admission

application. Among other things, this paperwork explained—and required a

separate signature acknowledging—that any request for discharge would be

granted within 24 hours of the request. The application also explained that the

facility might take custody of personal effects when required for medical or safety

reasons. When Paylan was admitted, her belongings were searched and several of

her personal effects were taken into custody by the staff.

      Paylan spent the night of August 1st in the Clinic. According to Paylan, the

next morning she demanded to see Teitelbaum at 7:30 a.m. She was told that he

was unavailable, but that she would be able to speak to him at 2:30 p.m. She was

directed to a group therapy session in the meantime. But when Paylan heard the

group therapy participants introducing themselves as drug addicts, she refused to

participate. She demanded to be allowed to wait in the reception area and, when

her personal effects were not immediately returned, called the police. According


                                          4
                Case: 18-10886       Date Filed: 01/07/2020       Page: 5 of 18


to Nancy Goodwin, a secretary at the Clinic, Paylan was “very loud” and angry

during this time.

       After the police arrived, Teitelbaum instituted an involuntary emergency

admission under the Marchman Act. That Florida law allows for the involuntary

hospitalization of an individual if there is a good-faith reason to believe that she

has lost self-control due to substance abuse and may cause harm to herself or

others or, alternatively, is in need of substance-abuse services. Fla. Stat.

§ 397.675.

       In addition to his own observation and evaluation, Teitelbaum had access to

records relating to Paylan at the time the emergency admission decision was made.

He had received Myers’ evaluation of Paylan, including her refusal to complete the

initial assessment and his finding that she suffered from opioid abuse. Teitelbaum

was also aware of her positive drug test result, and had access to a Department of

Health report describing Paylan’s arrests for drug trafficking and other drug

crimes. The report also referenced a video of Paylan and her fiancé “in a stupor,”

with “track marks” on their arms, and with “bottles of Demerol and needles strewn

around the house.”2




2
 Although the alleged video is described in the report, Teitelbaum never saw it and stated in a
deposition that he did not rely on it in forming his conclusions about Paylan.
                                                5
              Case: 18-10886     Date Filed: 01/07/2020   Page: 6 of 18


      The Marchman Act document—which was signed by Dr. Joel Abraham but

also listed Teitelbaum as a certifying physician—explained that both justifications

for the Marchman Act were present. The certificate stated that Paylan was likely

to inflict physical harm on herself or others and that she was incapable of

appreciating her need for care. In the narrative section, the certificate referenced

the evaluation by Myers, the photos and videos described in the Department of

Health report, the fact that Paylan was actively practicing medicine, and the

conclusion that she was incapable of appreciating the need for assessment,

stabilization, and possible treatment. During his deposition, Teitelbaum explained

that the purpose of the involuntary admission was for him to complete the

substance abuse evaluation. He further explained that he was “greatly concerned”

that Paylan would go back and see patients, and that he instituted the Marchman

Act to make sure that he could report his findings to the Department of Health—

the agency with the power to suspend Paylan’s medical license.

      Shortly after the Marchman Act was invoked, Paylan was taken across the

street, to Shands Hospital, where she was held for between four and six hours.

Teitelbaum himself came to complete her evaluation. Paylan asserts that

Teitelbaum’s subsequent evaluation only consisted of inquiring into whether she

was suicidal, and that he took no further diagnostic steps. She also claims that




                                          6
              Case: 18-10886     Date Filed: 01/07/2020   Page: 7 of 18


Teitelbaum authorized her discharge after she told him that she was not suicidal

and would not harm anyone.

      That same day, Teitelbaum reported his conclusion—that Paylan was not

safe to practice medicine—to the Department of Health. The agency suspended

Paylan’s medical license on August 5, 2011.

      Paylan filed a lawsuit on July 31, 2015. She brought a number of claims

against Teitelbaum, the University of Florida Board of Trustees, the University of

Florida, and the Clinic. Some of Paylan’s claims and named defendants were

dismissed. The remainder of her claims were defeated on a motion for summary

judgment. Paylan now appeals a number of the rulings below.

                                          II.

      First, Paylan argues that the district court erred by dismissing her claims of

retaliation and unjust enrichment, and by dismissing the Florida Recovery Center

as a defendant. Second, Paylan argues that the district court abused its discretion

by denying her motion for leave to amend her complaint to add a claim against the

University of Florida Board of Trustees for negligent hiring, supervision, and

retention. Third, Paylan argues that the district court abused its discretion by

denying her motions to extend discovery and reopen discovery. Fourth, Paylan

argues that the district court erred by granting summary judgment in favor of

Teitelbaum on her remaining § 1983 claims for fabrication of evidence, unlawful


                                          7
                Case: 18-10886        Date Filed: 01/07/2020        Page: 8 of 18


detention, and unreasonable search and seizure, and on her state law claims for

false imprisonment and fraud. Fifth, Paylan argues that the district court abused its

discretion by awarding Teitelbaum taxable costs for witness depositions. We

affirm the district court. For ease of reference, we will address each claim in turn.3

                                                 A.

       We find no error in the district court’s dismissal of Paylan’s First

Amendment retaliation claim and unjust enrichment claims, or in its dismissal of

the Florida Recovery Center as a defendant. We review the district court’s

dismissal for failure to state a claim de novo. Chaparro v. Carnival Corp., 693

F.3d 1333, 1335 (11th Cir. 2012). The failure to object to a magistrate judge’s

Report and Recommendation waives the right to challenge on appeal the district

court’s order based on unobjected-to factual and legal conclusions if the party was

informed of the time period for objecting and the consequences on appeal for

failing to object. 11th Cir. R. 3-1. In the absence of a proper objection, we may

review an appeal for plain error if necessary in the interests of justice. Id. Here,

Paylan failed to timely file objections to the magistrate judge’s report dismissing

her claims and dismissing the Clinic as a defendant. We therefore will only

reverse if we conclude that the district court plainly erred.



       3
          Paylan also argues that the Northern District of Florida has a silent policy of blocking
jury trials. This issue was not raised below and is wholly without merit.
                                                 8
              Case: 18-10886     Date Filed: 01/07/2020    Page: 9 of 18


      First, the district court did not plainly err in dismissing Paylan’s retaliation

claim. To state a First Amendment retaliation claim, a plaintiff must establish that

(1) his speech or act was constitutionally protected; (2) the defendant’s retaliatory

conduct adversely affected the protected speech; and (3) there was a causal

connection between the retaliatory actions and the adverse effect on speech.

Bennett v. Hendrix, 423 F.3d 1247, 1250 (11th Cir. 2005). Because Paylan alleged

only a private dispute between her and Teitelbaum, as opposed to retaliatory

conduct that adversely affected protected speech, this claim was properly

dismissed.

      Second, the district court did not plainly err in dismissing Paylan’s unjust

enrichment claim. Under Florida law, the elements of an unjust enrichment claim

are: (1) a benefit conferred upon a defendant by the plaintiff, (2) a voluntary

acceptance and retention of that benefit by the defendant, and (3) circumstances

that make it inequitable for the defendant to retain the benefit without paying for

its value. Virgilio v. Ryland Grp., Inc., 680 F.3d 1329, 1337 (11th Cir. 2012).

Because Paylan did not allege that she conferred a benefit on the defendants that

they voluntarily accepted, her claim fails.

      Third, the district court correctly dismissed the Florida Recovery Center as

an improperly named defendant. Lawsuits must be prosecuted in the name of the

real party in interest and the capacity to sue or be sued is determined for a


                                           9
               Case: 18-10886       Date Filed: 01/07/2020        Page: 10 of 18


corporation by the law under which it was organized. Fed. R. Civ. P. 17(a)–(b).

Under Florida law, the University of Florida Board of Trustees is the University of

Florida entity with the capacity to be sued. Fla. Stat. § 1001.72. Paylan has not

refuted the district court’s conclusion that the Florida Recovery Center is a part of

the University of Florida. In fact, the evidence cited in her brief specifically

identifies Scott Teitelbaum as “an employee of the University of Florida Board of

Trustees.” Accordingly, the district court’s dismissal of the Clinic was not plain

error.

                                               B.

         We next reject Paylan’s challenges to several pretrial rulings by the

magistrate judge. Generally, we review a district court’s discovery rulings for

abuse of discretion. Smith v. Sch. Bd. of Orange Cty., 487 F.3d 1361, 1365 (11th

Cir. 2007). However, appeals “from the magistrate’s ruling must be to the district

court.” United States v. Renfro, 620 F.2d 497, 500 (5th Cir. 1980) 4; see also

Donovan v. Sarasota Concrete Co., 693 F.2d 1061, 1066–67 (11th Cir. 1982)

(noting that a magistrate judge’s decision must be rendered final by the district

court prior to appeal). “The law is settled that appellate courts are without




4
 In Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc), this court adopted as
binding precedent all of the decisions of the former Fifth Circuit handed down prior to the close
of business on September 30, 1981.
                                                10
             Case: 18-10886     Date Filed: 01/07/2020    Page: 11 of 18


jurisdiction to hear appeals directly from federal magistrates.” Renfro, 620 F.2d at

500.

       Here, we lack jurisdiction to review the magistrate judge’s denial of

Paylan’s motion for leave to amend her complaint because she did not appeal the

magistrate judge’s order denying her non-dispositive motion to the district court.

For the same reason, we lack jurisdiction to review several of the magistrate

judge’s rulings on Paylan’s motions to extend discovery and reopen discovery.

       On the rulings that Paylan did object to (or arguably objected to through her

motion for reconsideration) we find no abuse of discretion. The district court did

not abuse its discretion in granting a protective order for the deposition of Dr.

Regina Bussing (who chaired the Department of Psychiatry) concerning the current

practices at the Clinic. Bussing did not become the Chair of the Department until

2014, did not work at the Clinic at the time of the incident, had no firsthand

knowledge of the events leading to this lawsuit, and had no supervisory authority

over Teitelbaum at the time of the incident. The district court’s protective order

was particularly appropriate in light of Paylan’s statement in another deposition

suggesting that she was “going to be intrusive into people’s lives.” We also readily

conclude that the district court did not abuse its discretion in denying Paylan’s

motion to reopen discovery filed several months after the motions for summary

judgment and responses were filed.


                                          11
             Case: 18-10886     Date Filed: 01/07/2020    Page: 12 of 18


                                          C.

      We next reject Paylan’s argument that the district court erred by ruling in

favor of Teitelbaum on the remaining § 1983 and state law claims. We review a

district court’s grant of summary judgment de novo, viewing the evidence, and

drawing reasonable factual inferences, in favor of the nonmoving party. Boyle v.

City of Pell City, 866 F.3d 1280, 1288 (11th Cir. 2017). Summary judgment is

appropriate if the movant demonstrates that there is no genuine issue of material

fact and that he is entitled to judgment as a matter of law. Id.; Fed. R. Civ. P.

56(a). Unsupported speculation does not meet a party’s burden of producing some

defense to summary judgment. Cordoba v. Dillard’s, Inc., 419 F.3d 1169, 1181

(11th Cir. 2005).

                                          1.

      The district court correctly disposed of Paylan’s § 1983 claims. “In order to

prevail on a civil rights action under § 1983, a plaintiff must show that he or she

was deprived of a federal right by a person acting under color of state law.” Griffin

v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001). Because Paylan has

failed to establish the deprivation of any federal right, she cannot prevail on her

§ 1983 claims.

      First, she has not presented evidence that Teitelbaum fabricated evidence.

We have held that fabricating incriminating evidence violates an accused’s


                                          12
             Case: 18-10886     Date Filed: 01/07/2020    Page: 13 of 18


constitutional rights. Riley v. City of Montgomery, Ala., 104 F.3d 1247, 1253 (11th

Cir. 1997). However, “a court need not entertain conclusory and unsubstantiated

allegations of fabrication of evidence.” Kingsland v. City of Miami, 382 F.3d

1220, 1227 n.8 (11th Cir. 2004).

      Here Paylan provided no evidence showing that Teitelbaum fabricated

evidence, and merely rests her argument on “conclusory and unsubstantiated

allegations.” Id. Teitelbaum never claimed that he personally created or viewed

the disputed video of Paylan referenced in the report. Likewise, Paylan’s

submission of negative results from drug tests that occurred after her evaluation

does not prove, or even suggest, that the initial tests were falsified. And finally,

Paylan’s assertion that a contradiction between the Myers evaluation and the

emergency admission form constitutes fabrication of evidence is unavailing. The

Myers evaluation concluded that Paylan met the criteria for opioid abuse, and that

she did not allow the evaluation to be completed. In light of these findings, the

statement on the emergency admission form that Paylan left the Myers evaluation

to procure Demerol, even if incorrect, at most suggests a mistaken connection

between those two facts, not the fabrication of evidence. And a trove of evidence

from multiple sources supported a good-faith belief that Paylan had a drug problem

and posed a danger to herself or others, particularly in her practice of medicine.

Paylan has not provided evidence that Teitelbaum fabricated any of it.


                                          13
             Case: 18-10886     Date Filed: 01/07/2020     Page: 14 of 18


      Second, we reject Paylan’s § 1983 false imprisonment claim. A § 1983

“claim of false imprisonment requires a showing of common law false

imprisonment and a due process violation under the Fourteenth Amendment.”

Campbell v. Johnson, 586 F.3d 835, 840 (11th Cir. 2009). The plaintiff must show

(1) an intent to confine, (2) an act resulting in confinement, and (3) the victim’s

awareness of confinement. Id. “The Fourteenth Amendment Due Process Clause

includes the right to be free from continued detention after it was or should have

been known that the detainee was entitled to release.” Id. (internal quotation marks

omitted).

      Paylan’s § 1983 unlawful detention claim fails for several reasons. Most

conspicuously, she cannot claim that she was falsely imprisoned because she

consented to her admission and confinement at the Clinic. Paylan voluntarily

admitted herself and signed a form acknowledging that discharge would occur

within 24 hours of a discharge request. She was released well within that time

period. Moreover, Paylan’s brief detention under the Marchman Act was lawful

because there was a good-faith basis to believe that she had lost self-control due to

substance abuse, might have caused harm to herself or others, and needed

substance abuse services. Teitelbaum relied on his own interactions and on reports

from other reliable sources in reaching this conclusion.




                                          14
             Case: 18-10886      Date Filed: 01/07/2020   Page: 15 of 18


      Third, Paylan’s § 1983 unreasonable search claim fares no better. “The

Fourth Amendment prohibits only unreasonable searches. Unreasonableness is

determined by a case-by-case balancing of the state’s interests against the

individual’s.” Lenz v. Winburn, 51 F.3d 1540, 1551 (11th Cir. 1995). Here,

Paylan did not allege, and no evidence shows, that Teitelbaum personally searched

her property or seized anything from her. Nor has she shown that the search was

unreasonable. Paylan voluntarily admitted herself to the Clinic and acknowledges

that other patients also had their personal effects searched when entering the

facility. She knew that this was possible when she entered the facility, because she

signed a voluntary admission form that stated that the staff may take temporary

custody of her personal effects for medical or safety reasons. That kind of search

upon voluntary admission to a drug-addiction treatment center was not

unreasonable under the Fourth Amendment.

      As a final point, we also agree with the district court’s separate conclusion

that, because Paylan failed to establish the violation of a federal right, Teitelbaum

is entitled to qualified immunity. Qualified immunity is an affirmative defense that

entitles a government actor not to stand trial or face the burdens of litigation in

civil damages suits when he was engaged in discretionary conduct that did not

violate clearly established statutory or constitutional rights that a reasonable person

would have known. Koch v. Rugg, 221 F.3d 1283, 1294 (11th Cir. 2000). “In


                                          15
             Case: 18-10886     Date Filed: 01/07/2020    Page: 16 of 18


resolving questions of qualified immunity at summary judgment, courts engage in

a two-pronged inquiry.” Tolan v. Cotton, 572 U.S. 650, 655 (2014). First, we ask

whether the official’s conduct violated a federal right. Id. at 656. If so, we then

ask whether the right was clearly established at the time of the violation. Id. If the

answer to either question is in the negative, the defendant is entitled to qualified

immunity. Here, Paylan fails at both prongs. She has not overcome Teitelbaum’s

qualified immunity because there is no evidence showing that Teitelbaum violated

any federal right, clearly established or otherwise.

                                          2.

      We also find no error in the district court’s grant of summary judgment

against Paylan’s state law claims. Under Florida law, false imprisonment is

defined as “forcibly, by threat, or secretly confining, abducting, imprisoning, or

restraining another person without lawful authority and against her or his will.”

Fla. Stat. § 787.02(1)(a). The Marchman Act, however, provides a lawful

mechanism to involuntary commit an individual if there is a good-faith reason to

believe that she has lost self-control due to substance abuse and either (1) may

cause harm to herself or others or (2) needs substance abuse services. Fla. Stat.

§ 397.675. A physician who acts “in good faith, reasonably, and without

negligence” in instituting the Marchman Act “shall be free from all liability, civil

or criminal, by reason of such acts.” See Fla. Stat. § 397.501(10)(b).


                                          16
             Case: 18-10886     Date Filed: 01/07/2020    Page: 17 of 18


      Paylan’s state law false imprisonment claim fails for the same reason as her

§ 1983 false imprisonment claim. She voluntarily admitted herself to the Clinic

and, following her request for discharge, was released within the time period

specified on the admission paperwork. In addition, as noted above, we readily

conclude that her brief detention was lawful under the Marchman Act.

      Her state law misrepresentation claim is also meritless. Under Florida law,

the elements of fraudulent misrepresentation are “(1) a false statement concerning

a material fact; (2) the representor’s knowledge that the representation is false;

(3) an intention that the representation induce another to act on it; and (4)

consequent injury by the party acting in reliance on the representation.” Butler v.

Yusem, 44 So. 3d 102, 105 (Fla. 2010). Paylan did not allege that Teitelbaum

personally made any fraudulent misrepresentations that she relied on to her

detriment.

                                          D.

      Finally, we affirm the district court’s award of costs for witness depositions.

We review a district court’s decision about costs for abuse of discretion. Chapman

v. AI Transport, 229 F.3d 1012, 1039 (11th Cir. 2000) (en banc). We have held that

there is a presumption in favor of awarding costs under Fed. R. Civ. P. 54(d)(1).

Arcadian Fertilizer, L.P. v. MPW Indus. Servs., Inc., 249 F.3d 1293, 1296 (11th

Cir. 2001). Section 1920 of Title 28 allows as taxable costs, among other things,


                                          17
             Case: 18-10886     Date Filed: 01/07/2020    Page: 18 of 18


court reporter and transcript fees necessarily obtained for use in the case, fees and

disbursements for printing and witnesses, and fees for copies of papers necessarily

obtained for use in the case. 28 U.S.C. § 1920(2)–(4).

      As to the costs for depositions, such costs are authorized by § 1920(2).

U.S. E.E.O.C. v. W&O, Inc., 213 F.3d 600, 620 (11th Cir. 2000). We have held that

a “district court may tax costs associated with the depositions submitted by the

parties in support of their summary judgment motions.” Id. at 621 (quotation marks

omitted). Even where a deposition is not used by the prevailing party at summary

judgment, the party challenging the cost award must show that the “depositions

were not related to an issue in the case when the depositions were taken.” Id.

at 622.

      The district court did not abuse its discretion in awarding Teitelbaum

deposition costs for six identified witnesses because Paylan failed to show that the

depositions were unrelated to an issue in the case. Between the two parties, all six

depositions were used in support of motions for summary judgment, four of them

by Paylan herself.

      AFFIRMED.




                                          18